Filed 7/5/12




       IN THE SUPREME COURT OF CALIFORNIA


In re ETHAN C. et al., Persons Coming )
Under the Juvenile Court Law.         )
____________________________________)
                                      )
LOS ANGELES COUNTY                    )
DEPARTMENT OF CHILDREN                )
AND FAMILY SERVICES,                  )
                                      )
             Plaintiff and Appellant, )
                                      )                            S187587
             v.                       )
                                      )                      Ct.App. 2/1 B219894
WILLIAM C.,                           )
                                      )                      Los Angeles County
             Defendant and Appellant. )                    Super. Ct. No. CK-78508
____________________________________)


        Under certain circumstances, found by a preponderance of evidence, and
indicating that a minor child is bereft of care or support by a parent or guardian, or
has suffered or risks actual or threatened serious injury, illness, emotional damage,
or sexual abuse because of a custodial parent‟s or guardian‟s inadequacy, neglect,
or mistreatment, the child may be adjudged a dependent of the juvenile court.
(Welf. & Inst. Code, § 300.)1 A dependency adjudication is a preliminary step
that allows the juvenile court, within specified limits, to assert supervision over the
endangered child‟s care. But it is merely a first step, and the system includes


1       All further unlabeled statutory references are to the Welfare and Institutions
Code.



                                          1
many subsequent safeguards to ensure that parental rights and authority will be
restricted only to the extent necessary for the child‟s safety and welfare.
       Thus, unless a custodial parent or guardian has abandoned or voluntarily
relinquished the child, the court may not remove a dependent child from the
parent‟s or guardian‟s physical custody unless it finds, by clear and convincing
evidence, that such action is necessary to protect the child from serious harm.
(§ 361, subd. (c).) Even if removal is ordered, the court must provide social
services, including family reunification services, designed to facilitate the parent‟s
or guardian‟s resumption of full custody and control, unless the court finds
specified circumstances by clear and convincing evidence. (§ 361.5.) Only if the
court permissibly denies reunification services, or such services have failed, may
the court conduct permanency planning proceedings that contemplate a final
termination of parental rights.
       Among the findings allowing an initial adjudication of dependency is that
“[t]he child‟s parent or guardian caused the death of another child through abuse
or neglect.” (§ 300, subd. (f), italics added (section 300(f)).) Here, a father‟s two
young surviving children were adjudged juvenile court dependents, in part because
of findings under section 300(f). These findings were based on evidence that, in
violation of law, the father transported his third child, an 18-month-old daughter,
in an automobile without securing her in a child safety seat, and she was fatally
injured when another vehicle collided with their car. The Court of Appeal
affirmed the juvenile court‟s judgment.
       We granted the father‟s petition for review to address three issues: First,
does the lethal neglect to which section 300(f) refers require criminal negligence,
i.e., a degree of culpable misfeasance or malfeasance that would support the
parent‟s or guardian‟s criminal conviction for causing a child‟s death? Second,
does section 300(f) require discrete evidence and findings that the particular

                                          2
circumstances of the child fatality demonstrate a current risk of substantial harm to
surviving children in the parent‟s or guardian‟s care? Third, what is the meaning
of “caused,” as used in section 300(f); i.e., is a substantial or contributing cause
sufficient, and what is the effect, if any, of any intervening or superseding cause?
       Like the Court of Appeal majority in this case, we conclude that section
300(f) does not limit its application to criminal negligence. On the contrary,
section 300(f) allows (but does not require) the juvenile court to adjudge a child a
dependent if the court finds that the want of ordinary care by the child‟s parent or
guardian caused another child‟s death. We further conclude that the juvenile court
may adjudicate dependency under section 300(f) without any additional evidence
or finding that the circumstances surrounding the parent‟s or guardian‟s fatal
negligence indicate a present risk of harm to surviving children in the parent‟s or
guardian‟s custody.
       Finally, we determine that normal concepts of legal causation apply under
section 300(f). Here, we are persuaded, the father‟s negligent failure to secure his
young daughter in a child safety seat was a substantial contributing cause of her
death in an ensuing traffic accident. The father‟s counsel conceded as much in the
juvenile court. Nor does the evidence permit a conclusion that the accident itself
was an unforeseeable intervening or superseding event that absolves the father of
causation responsibility. The “superseding cause” doctrine cannot apply where, as
here, the duty the father breached is intended to guard against the precise, and thus
foreseeable, risk that materialized, i.e., a young child‟s injury or death in a traffic
collision.
       Accordingly, we will affirm the judgment of the Court of Appeal.




                                           3
               FACTS AND PROCEDURAL BACKGROUND2
       Defendant William C. (William)3 and his wife Kimberly G. (Kimberly) had
three children, Ethan C. (Ethan), born in January 2006, Valerie C. (Valerie), born
in November 2007, and Jesus C. (Jesus), born in November 2008. In March or
April of 2009, William and Kimberly separated. Kimberly returned to her
family‟s home, while Ethan, Jesus, and Valerie lived with William in the home of
his mother (the children‟s paternal grandmother).
       On June 17, 2009, William left Valerie in the care of his mother and sister.
When he returned to the house, he noticed that Valerie‟s arm was injured. He
decided to take her to the hospital to have the arm examined. During the trip,
Valerie was not secured in a child safety seat; she sat on an adult relative‟s lap. En


2      The circumstances leading to the adjudications of Ethan and Jesus as
dependent children are, for the most part, distilled and condensed from the Court
of Appeal opinion. These, in turn, are based on three case reports by plaintiff Los
Angeles County Department of Children and Family Services (Department) that
were admitted in evidence at the October 22, 2009, jurisdictional/dispositional
hearing: a detention report filed, along with the dependency petition, on August
18, 2009, a jurisdiction/disposition report filed on September 8, 2009, and a
document entitled “Last Minute Information for the Court” filed on October 22,
2009. No additional evidence was introduced at the jurisdictional/dispositional
hearing. The parties submitted the matter on the reports listed above. With one
exception discussed below, defendant has not significantly disputed the pertinent
facts as set forth in these reports and in the Court of Appeal opinion.

3      In defendant‟s brief on the merits in this court, counsel advises that while
defendant‟s legal given name appears to be Williamson, defendant more
commonly uses William and prefers that usage. The Court of Appeal identified
defendant as William, both in the case title and in the text of its opinions. In the
captions of their briefs in this court, all parties have used Williamson. However,
to maintain title symmetry with the Court of Appeal decision, and to facilitate
tracking and legal research by the bench, bar, and public, we continue to identify
defendant as William. (See Voices of the Wetlands v. State Water Resources
Control Bd. (2011) 52 Cal.4th 499, 506, fn. 1.)



                                          4
route to the hospital, another vehicle collided with William‟s car. Valerie died as
the result of blunt force injuries. There is no indication William was at fault for
the traffic accident itself.4
       A week after Valerie‟s death, the Department responded to a report that
Ethan and Jesus were victims of general neglect by their parents. Investigation
revealed that the household in which William was living with the children
included as many as 20 persons. The conditions were unsanitary, and the children
in the household were dirty and seemed unsupervised. In particular, three-year-
old Ethan appeared to be a victim of inadequate care, and he showed signs of
delayed development. He lacked language skills, was confused about the
difference between day and night, did not know how to use eating utensils, and
had several rotten teeth that required extraction.
       The Department investigators were told that Kimberly had a history of
sometimes suicidal depression, anger management problems, a diagnosis of
borderline personality disorder, and cognitive impairments that limited her
functioning to the level of an 11 year old. They learned the couple had engaged in
episodes of domestic violence, with Kimberly as the primary aggressor. Members
of Kimberly‟s family indicated she could care take care of her children, but only
with extensive help and guidance. A psychologist expressed serious reservations
about her ability to do so. On the other hand, members of Kimberly‟s family
insisted that the children had been seriously neglected in the home of William‟s
relatives, and that Jesus and Ethan would be in danger if they remained there.


4      The Court of Appeal described the accident as follows: “As William, who
had the right-of-way, drove into an intersection, another car traveling at a high rate
of speed ran through a stop sign and struck William‟s car, causing it to spin into
another car. William‟s car was then struck by a fourth vehicle.”



                                          5
       William expressed extreme remorse about the fatal accident. He told the
investigators that Valerie‟s arm injury apparently happened when she fell out of
bed while unsupervised. He explained that when he decided to take Valerie to the
hospital, his car, which had a child safety seat, was being used by someone else,
and he was unable to get another seat from Kimberly, so he drove to the hospital
with Valerie sitting unsecured in his sister‟s lap. Kimberly indicated she was not
sure William ever had a child safety seat.
       Initially, William, Kimberly, and the Department agreed to a voluntary plan
whereby Ethan and Jesus would be temporarily removed from the physical
custody of the parents, who would be allowed monitored visits with the children
and would participate in a family reunification program. William began parenting
classes and grief counseling. However, the Department‟s concern about his failure
to leave his mother‟s home and establish a safe living environment for Ethan and
Jesus, the pending criminal investigation against him in connection with Valerie‟s
death,5 and Kimberly‟s serious mental health, cognitive, anger management, and
physical violence issues, led to a departmental recommendation that the juvenile
court take jurisdiction.


5       At the time the dependency petition was filed, the Department had been
advised that William likely faced child endangerment charges in connection with
Valerie‟s death. In 2010, after the dependency adjudications at issue here,
William was charged with felony child endangerment (Pen. Code, § 273a,
subd. (a) [child‟s caretaker‟s or custodian‟s willful placement of child in situation
dangerous to child‟s health or person]) based on his failure to restrain Valerie in a
child safety seat. By a letter to this court dated March 29, 2012, William‟s counsel
represents that William recently admitted a violation of Vehicle Code section
27360, subdivision (a) (transporting a young child on a highway in a motor vehicle
without securing the child in a safety seat), and received the maximum $100 fine
for this infraction. According to counsel, all felony and misdemeanor charges
relating to Valerie‟s death were dismissed.



                                         6
        On August 18, 2009, the Department filed a dependency petition alleging
that Ethan and Jesus came within the juvenile court‟s jurisdiction under the
provisions of section 300, subdivisions (a), (b), (f), and (j). Under subdivisions (a)
and (b), the petition alleged that the parents‟ history of domestic violence placed
the children at risk of serious harm (allegations a-1, b-2). The petition further
alleged under subdivision (b) that the children were placed in an endangering
situation, and were at risk of serious harm, because Kimberly‟s cognitive
limitations required the provision of extensive services to enable her to properly
supervise and care for her children (allegation b-3). Finally, the petition alleged
under subdivisions (b), (f), and (j) that William had placed Ethan and Jesus at
serious risk by driving their sibling, Valerie, without the use of a child safety seat,
which omission resulted in Valerie‟s death in a traffic accident (allegations b-1,
f-1, j-1).
        After a detention hearing that same day, and finding statutory cause, the
juvenile court ordered Ethan and Jesus removed from the parents‟ physical
custody pending a jurisdiction/dispositional hearing. The court authorized the
Department to place the children with any suitable relative, or in foster care, and
the parents were granted monitored visits.
        The jurisdictional/dispositional hearing occurred on October 22, 2009. As
noted, both parties waived trial and submitted on the basis of the reports prepared
by the Department‟s social workers. William‟s counsel was permitted to argue,
and did argue, that the allegations under section 300, subdivisions (b), (f), and (j)
should not be sustained insofar as they were based on William‟s failure to secure
Valerie in a child safety seat.
        In making this argument, William‟s counsel first asserted the Department
reports were mistaken in claiming that Valerie was thrown from the car in the
accident. Counsel represented that the Department‟s attorney “was willing” to

                                           7
enter a stipulation to that effect. According to counsel, “[Valerie] was not thrown
from the car. [William‟s] mother was thrown from the car from the front seat.
[Valerie] sustained head injuries in the backseat and died from blunt force trauma
to the head.” However, counsel agreed, “it is true, as alleged, that [Valerie] died
from injuries sustained as a result of not being strapped in a safety seat. That is
what it says.” (Italics added.)
        Nonetheless, counsel urged, dependency jurisdiction over surviving
children cannot be based on a parent‟s mere ordinary negligence causing death to
another child; the parent‟s acts or omissions, he insisted, must have risen to the
level of criminal negligence. William‟s failure to secure Valerie in a child safety
seat, counsel argued, was no more than ordinary negligence, and thus would not
support jurisdiction.
        At the conclusion of the hearing, the court ordered allegations a-1
(domestic violence raising danger of nonaccidental injury to children) and b-1
(danger to siblings from Valerie‟s death while not restrained in child safety seat)
dismissed or stricken. However, the court sustained, by a preponderance of
evidence, allegations b-2 (risk of harm to children from parents‟ domestic
violence) and b-3 (danger to children from Kimberly‟s cognitive impairments) and
the remaining allegations based on the fatal traffic accident (allegations f-1, j-1).
On the safety seat issue, the court observed, “the law is absolutely clear about
buckling a child in a child safety seat. I mean, I can‟t even imagine what the
argument could possibly be. [¶] . . . The [section] 300([f]) count says the
following: The child‟s parent or guardian caused the death of another child
through abuse or neglect. [¶] He neglected to put his one-year-old child in a child
safety seat . . . .”
        The court adjudged Ethan and Jesus to be dependent children. By clear and
convincing evidence, the court further found that returning physical custody to

                                           8
William and Kimberly would create a substantial risk of danger to the children's
physical and emotional well-being, and that there were no reasonable means of
protecting them without removing them from the parents‟ physical custody.
Accordingly, the court placed the children under the Department‟s physical
supervision. With the Department‟s approval, the court further ordered that
William and Kimberly should be allowed monitored visits with the children, and
should receive family reunification services.
       William appealed, urging that the allegations under subdivisions (f) and (j)
of section 300 (allegations f-1 and j-1, respectively) could not be sustained on the
basis of his mere civil negligence in failing to secure Valerie in a child safety
seat.6 William also argued there was insufficient evidence to sustain the
allegations under subdivision (b) of section 300 concerning danger to the children
from the parents‟ domestic violence and Kimberly‟s cognitive impairments
(allegations b-2 and b-3, respectively). The Department also appealed, asserting
that the trial court had improperly dismissed the allegations under subdivision (b)
of section 300 that were also based on the safety seat incident (allegation b-1).
       In a split decision, the Court of Appeal for the Second Appellate District,
Division One, rejected William‟s arguments and accepted the Department‟s. The
Court of Appeal reversed the trial court‟s dismissal of allegation b-1, but
otherwise affirmed.
       In the Court of Appeal, William made two arguments that Valerie‟s traffic
death while she was unrestrained in a child safety seat could not be a basis for
dependency jurisdiction. First, William urged, as in the trial court, that the “abuse
or neglect” leading to a child fatality, as specified in section 300(f), requires

6      Kimberly did not appeal, and has not been involved the proceedings either
in the Court of Appeal or in this court.



                                           9
criminal negligence — flagrant, aggravated, or reckless conduct — not a mere
ordinary breach of care such as his single failure to secure Valerie properly in his
vehicle. Second, he insisted that the lack of a safety seat was not a “substantial
contributing cause” of Valerie‟s death, which was the result of a traffic accident in
which another driver was entirely at fault.
       In rejecting the first argument, the Court of Appeal majority noted that
section 300(f) requires only a parent‟s or guardian‟s “abuse or neglect” (italics
added) as a cause of another child‟s death. Nothing in the statute‟s plain words,
the majority noted, suggests that “neglect” means anything more than ordinary
negligence. If there is ambiguity, the majority concluded, it is resolved by the
legislative history of section 300(f), on which William‟s argument also relied.
       As both William and the Court of Appeal noted, prior to 1996, dependency
jurisdiction under section 300(f) required the parent‟s or guardian‟s criminal
conviction of causing another child‟s death. The stated purposes of the 1996
revision were to eliminate the delay attendant on criminal proceedings, and to
substitute a civil (preponderance of evidence) for a criminal (beyond reasonable
doubt) standard of proof.
       William urged, however, that the implicit requirement of a criminal degree
of negligence was unchanged by the 1996 amendment. The majority disagreed.
The Legislature, the majority reasoned, sought to lessen the burden of establishing
a “child fatality” basis for dependency jurisdiction by reverting to language that
simply requires neglect by a parent or guardian, resulting in the death of another
child. Such a construction, the majority observed, is consistent with the
dependency statute‟s civil nature, and with its nonpenal purpose to protect children
who are at risk in their parents‟ or guardians‟ care. Hence, the majority




                                         10
concluded, the allegations based on William‟s failure to secure Valerie in a child
safety seat, after which she died in a traffic accident, were properly sustained.7
       The Court of Appeal dissent urged it was unnecessary to determine what
level of negligence is necessary for dependency jurisdiction under section 300(f),
because that provision requires that the surviving children under a parent‟s or
guardian‟s care have suffered, or are currently at risk of, physical, sexual, or
emotional harm. In the dissenter‟s view, William‟s single failure to secure Valerie
in a child safety seat, however tragic its consequences, was insufficient evidence
of current risk of injury or harm to Ethan and Jesus.
       William sought review, raising the “criminal negligence” and “current risk
of harm” issues.8 We granted review, and directed that, in addition to the
arguments raised by the petition, the parties address the meaning of “caused,” as
used in section 300(f). Thus, our order provided that “[i]n addition to the issues
specified in the petition for review, the parties are ordered to brief the following
issue: What is the definition of the word „caused‟ in the context of dependency
jurisdiction under Welfare and Institutions Code section 300, subdivision (f)?
Does it mean the sole cause, or the contributing cause, or should the existence of
an intervening, superseding cause be considered as part of the analysis?” We turn
to these issues.



7      The Court of Appeal majority did not focus on the separate assertion by
William that his negligence did not “cause[ ]” Valerie‟s death, within the meaning
of section 300(f).

8       William did not seek review of the Court of Appeal‟s rejection of his
appellate claims that there was insufficient evidence to support dependency
jurisdiction on the grounds of domestic abuse between the parents and Kimberly‟s
cognitive impairments.



                                          11
                                   DISCUSSION9
       1. Overview of dependency scheme.
       “Notwithstanding any other provision of law,” the purpose of the juvenile
dependency law (§ 300 et seq.) “is to provide maximum safety and protection for
children who are currently being physically, sexually, or emotionally abused,
being neglected, or being exploited, and to ensure the safety, protection, and
physical and emotional well-being of children who are at risk of that harm.”
(§ 300.2.) “The focus shall be on the preservation of the family as well as the
safety, protection, and physical and emotional well-being of the child.” (Ibid.)
       The juvenile court takes a first, and preliminary, step in its protective duties
by adjudging a minor to be a dependent of the court. With qualifications not
pertinent here, a minor may be adjudged a dependent (§§ 300, 360, subd. (d)) if
the juvenile court finds, by a preponderance of evidence (§ 355, subd. (a)), any of
the following: (1) the child has suffered or is at risk of suffering (A) serious,
nonaccidental physical harm inflicted by a parent or guardian (§ 300, subd. (a)) or
(B) serious physical harm or illness because of a parent‟s or guardian‟s (i) “failure
or inability” to adequately supervise the child, (ii) “willful or negligent” failure to
provide the child with adequate food, clothing, shelter, or medical treatment, or
(iii) inability, due to mental illness, developmental disability, or substance abuse,


9       We note that amici curiae briefs have been filed on behalf of William by
William Wesley Patton, a Whittier Law School professor, and by the Los Angeles
County Public Defender. An amicus curiae brief has been filed on behalf of the
Department by the California State Association of Counties. We also granted
William‟s application that we consider, as part of his briefing in this matter, amici
curiae briefs that were filed on the parent‟s behalf in a companion matter in this
court, In re L.L. (review granted Mar. 30, 2011, S190230), by (1) California
Appellate Defense Counsel, (2) Los Angeles Dependency Lawyers, Inc. and
(3) sociology professors Drs. Amy D‟Andrade and Jill Berrick.



                                          12
to provide regular care for the child (id., subd. (b)); (2) the child is suffering
serious emotional damage because of a parent‟s or guardian‟s conduct or because
there is no parent or guardian capable of providing appropriate care (id., subd. (c));
(3) the child has been sexually abused (A) by a parent, guardian, or household
member, or (B) by another person when the parent or guardian “knew or
reasonably should have known” of the danger of abuse but failed to adequately
protect the child (id., subd. (d)); (4) the child is under five years old, and has
suffered serious physical abuse by a person known to the parent or guardian, if the
parent or guardian “knew or reasonably should have known” that the abuse was
occurring (id., subd. (e)); (5) “[t]he child‟s parent or guardian caused the death of
another child through abuse or neglect” (id., subd. (f), italics added); (6) the child
has been abandoned without support, or an incarcerated or institutionalized parent
or guardian is unable to arrange for appropriate care, or the parent‟s whereabouts
are unknown and no other relative or adult custodian is willing to provide care and
support (id., subd. (g)); (7) the child has been freed for adoption by relinquishment
or by termination of parental rights, or an adoption petition has not been granted
(id., subd. (h)); (8) the child has suffered acts of cruelty by a parent, guardian, or
household member, or the parent or guardian “knew or reasonably should have
known” the child was in danger of suffering acts of cruelty but failed adequately to
protect the child from such acts (id., subd. (i)); or (9) “[t]he child‟s sibling has
been abused or neglected, as defined in subdivision (a), (b), (d), (e), or (i),” and
under the particular circumstances surrounding the abuse or neglect of the sibling
“there is a substantial risk that the child will be abused or neglected, as defined in
those subdivisions” (id., subd. (j)).
       If the child has been taken into temporary protective custody, and remains
in custody at the time the dependency petition is filed (see § 305 et seq.), the court
must promptly hold a detention hearing to determine whether he or she should be

                                           13
returned to the parent or guardian pending the jurisdictional/dispositional hearing.
(§§ 315, 319.) Absent other extenuating circumstances that make the child‟s
release to the parent or guardian impossible or impractical (see § 319, subd. (b)(2)-
(4)), the court must order such release from custody unless it makes specific
findings that the child‟s physical health is in danger, or the child is suffering
severe emotional damage, and there are no means of protecting the child‟s
physical or emotional health except by removing the child from the parent‟s or
guardian‟s custody. (Id., subds. (b), (e).) The court must consider whether there
are available services that would prevent the need for further detention (id.,
subd. (d)(1)), must provide such services if it believes they will allow the child to
be returned to the parent or guardian (id., subds. (b), (e), (d)), and, in the event
further detention is warranted, may order the child‟s placement with a suitable
relative (id., subd. (f)).
       Even after a dependency finding has been made, the statutory scheme is
designed to allow retention of parental rights to the greatest degree consistent with
the child‟s safety and welfare, and to return full custody and control to the parents
or guardians if, and as soon as, the circumstances warrant. Thus, the juvenile
court may limit the parent‟s or guardian‟s supervision and control of the child in
specified ways (§§ 361, subd. (a), 362), but it cannot remove the child from the
parent‟s or guardian‟s physical custody, except in cases of voluntary
relinquishment of the child, unless it finds, by clear and convincing evidence, that
such custody would pose a substantial threat to the child of physical harm or
sexual abuse, or that the child is suffering extreme emotional damage, and that
there are no reasonable means of protecting the child‟s physical or emotional
well-being short of such removal. (§ 361, subds. (b)-(d).) If separation from one
parent or guardian, but not both, is necessary, the court may consider the
alternatives of removing the offending parent from the child‟s home or allowing

                                           14
the nonoffending parent to retain custody. (Id., subd. (c)(1).) If a fit nonresident
parent is willing to assume custody, the court must order such placement (§ 361.2,
subds. (a), (e)(1)), and it may otherwise authorize placement of the child in the
approved home of a relative or a nonrelative extended family member (id.,
subd. (e)(2), (3)). Preferential consideration must be given to a request for
placement by a fit relative of the child. (§§ 361.3, 361.4.)
       Other than in cases of voluntary relinquishment, the general rule is that
when a dependent child is removed from the parent‟s or guardian‟s physical
custody, child welfare services, including family reunification services, must be
offered. (§ 361.5, subd. (a).) Reunification services “need not” be provided,
however, when the court finds, by clear and convincing evidence, the existence of
one or more specified circumstances, including the parent‟s or guardian‟s
unknown whereabouts; mental disability; disinterest; severe untreated substance
abuse; poor reunification performance, failure to obtain reunification services, or
loss of parental rights, in another dependency case; indicators of violent
recidivism; or severe or chronic abuse or neglect of the dependent child, a sibling,
or another child. (Id., subd. (b).) Among the findings that will permit a denial of
reunification services is that “the parent or guardian . . . has caused the death of
another child through abuse or neglect.” (Id., subd. (b)(4).) But even in these
specified circumstances, the court may provide reunification services if it finds, by
clear and convincing evidence, that reunification is in the dependent child‟s best
interest. (Id., subd. (c).)10
       When offered, reunification services must be provided for at least six
months unless earlier terminated for cause (§ 361.5, subd. (a)(2)), and for up to 24

10    As noted, the instant juvenile court ordered reunification services for
William, and thus implicitly made such a finding.



                                          15
months when it appears such extended services will result in the dependent child‟s
return to the parent‟s or guardian‟s custody (id., subd. (c)(3), (4)). Meanwhile,
court status reviews must occur at least every six months, to determine whether
reunification efforts should continue or be terminated for cause, and whether the
dependent child may be returned to the parent or guardian. (§§ 366, 366.21.) At
an 18-month permanency review hearing, the court must order the child‟s return
unless the social worker responsible for managing the case can demonstrate, by a
preponderance of evidence, that such return “would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the
child.” (§ 366.22, subd. (a).) If the child is not returned at this point, the court
must order a permanency planning hearing (ibid.), at which parental rights may be
terminated and the child may be placed for adoption (§ 366.26), except that
permanency planning may be postponed in limited circumstances where a six-
month extension of reunification services is permitted (§ 366.22, subd. (b)).
       2. Does a finding under section 300(f) require criminal negligence?
       William first urges that an initial adjudication of dependency based on the
parent‟s or guardian‟s neglect leading to the death of another child (§ 300(f))
requires evidence that the parent or guardian was guilty of criminal negligence,
not a mere want of ordinary care. We disagree.
       We have indicated that “ „[c]riminal negligence refers to “ „a higher degree
of negligence than is required to establish negligent default on a mere civil issue.
The negligence must be aggravated, culpable, gross, or reckless.‟ ” [Citations.]‟ ”
(Stark v. Superior Court (2011) 52 Cal.4th 368, 399 (Stark).) We see nothing in
section 300(f)‟s language, history, or policies that demands such a standard.
       When construing a statute, we look first to its words, “ „because they
generally provide the most reliable indicator of legislative intent.‟ [Citation.] We
give the words their usual and ordinary meaning [citation], while construing them

                                          16
in light of the statute as a whole and the statute‟s purpose [citation].” (Pineda v.
Williams-Sonoma Stores, Inc. (2011) 51 Cal.4th 524, 529-530.) “ „If there is no
ambiguity in the language, we presume the Legislature meant what it said and the
plain meaning of the statute governs.‟ [Citation.] „Only when the statute‟s
language is ambiguous or susceptible of more than one reasonable interpretation,
may the court turn to extrinsic aids to assist in interpretation.‟ [Citation.]” (Id., at
p. 530.)
       The noun “neglect” has a commonly understood meaning that is not
confined to particularly gross, reckless, or blameworthy carelessness. For
example, lay dictionaries define “neglect,” when used as a noun, as “[w]ant of
attention to what ought to be done; the fact of leaving something undone or
unattended to; negligence” (10 Oxford English Dict. (2d ed. 1989) p. 301, col. 2);
“the action of neglecting something,” where to “neglect” (as a verb) is “to fail to
attend to sufficiently or properly : not give proper attention or care to” or “to
carelessly omit doing (something that should be done)” (Webster‟s 3d New
Internat. Dict. (2002) p. 1513, col. 3); or the “act or an instance of neglecting
something” (Merriam-Webster‟s Collegiate Dict. (11th ed. 2003) p. 830, col. 1)),
where to “neglect” (as a verb) is “to leave undone or unattended to esp. through
carelessness” (id., p. 829, col. 2) or “[t]o fail to do or carry out, as through
carelessness or oversight” (American Heritage Dict., (2d coll. ed. 1985) p. 835,
col. 2).
       Resort to the most prominent legal reference work yields a similar result.
Black‟s Law Dictionary (8th ed. 2004) (Black‟s) defines the noun “neglect” as
“1. [t]he omission of proper attention to a person or thing, whether inadvertent,
negligent, or willful; the act or condition of disregarding” or “2. [t]he failure to




                                           17
give proper attention, supervision, or necessities, esp. to a child, to such an extent
that harm results or is likely to result.” (Id., p. 1061, col. 1, italics added.)11
       Moreover, we derive no different sense of the word “neglect,” as used in
section 300(f), by reading this subdivision in conjunction with the other provisions
of section 300. Thus, section 300 permits such an adjudication where, for
example, a child has suffered, or is at risk of suffering, serious harm because of the
parent‟s or guardian‟s (1) “failure or inability” to “adequately supervise or
protect” the child (§ 300, subd. (b)) or (2) “willful or negligent failure” to
“adequately . . . protect” the child from a custodian with whom the child has been
left or to provide the child with adequate food, shelter, or clothing (ibid., italics
added); or because the parent or guardian has “failed” to “adequately protect” the
child against actual or threatened sexual abuse, or from acts of cruelty, of which
the parent or guardian “knew or reasonably should have known” (id., subds. (d),
(i)); or because a very young child has suffered severe physical abuse of which the
parent or guardian “knew or reasonably should have known” (id., subd. (e)); or
when there is a substantial risk that the child will be “abused or neglected,” as
measured by these standards, because his or her sibling has been similarly


11     In a note immediately following this definition, Black‟s observes:
“ „ “Neglect” is not the same thing as “negligence.” In the present connection the
word “neglect” indicates, as a purely objective fact, that a person has not done that
which it was his duty to do; it does not indicate the reason for this failure. . . . A
man can “neglect” his duty either intentionally or negligently.‟ [Citation.]”
(Black‟s, p. 1061.) Black‟s also defines subcategories of “neglect” that are
commonly expressed in law, including “child neglect” (“[t]he failure of a person
responsible for a minor to care for the minor‟s emotional or physical needs”),
“culpable neglect” (“[c]ensurable or blameworthy neglect; neglect that is less than
gross carelessness but more than the failure to use ordinary care”), and “willful
neglect” (“[i]ntentional or reckless failure to carry out a legal duty, esp. in caring
for a child”) (ibid.), but section 300(f) uses none of these qualifying terms.



                                           18
“abused or neglected” (id., subd. (j)). Nothing in these terms suggests that when
serious harm to a child has occurred or is threatened, the Legislature intended to
limit the neglect that can result in dependency to criminal negligence.
       We also note the definition of “neglect” contained in the Child Abuse and
Neglect Reporting Act. (Pen. Code, § 11164 et seq.) The purpose of this law is to
protect children from “abuse and neglect” (id., § 11164, subd. (b)) by requiring
certain persons who, in their professional or employment capacities, come into
regular contact with children (id., § 11165.7) to report their knowledge or
reasonable suspicions that particular children are being abused or neglected (id.,
§§ 11166, 11166.05). For purposes of this statute, “neglect” is defined as “the
negligent treatment or the maltreatment of a child by a person responsible for the
child‟s welfare under circumstances indicating harm or threatened harm to the
child‟s health or welfare. The term includes both acts and omissions on the part of
the responsible person.” (Id., § 11165.2, italics added.)
       Though the meaning of “neglect,” as used in section 300(f), thus seems
plain and unambiguous on its face, William urges that the history of this particular
provision compels a different interpretation. As below, William stresses that prior
to 1997, section 300(f) specified that a child came within the juvenile court‟s
jurisdiction, and could be adjudged a dependent child of the court, if “[t]he
minor‟s parent or guardian has been convicted of causing the death of another
child through abuse or neglect.” (Former § 300(f), as adopted by Stats. 1987, ch.
1485, § 4, p. 5603, italics added.) Any such criminal conviction, William reasons,
would necessarily have required not merely a breach of ordinary care, but a
criminal level of abuse or neglect — i.e., an “ „ “ „aggravated, culpable, gross, or
reckless‟ ” ‟ ” act or omission (e.g., Stark, supra, 52 Cal.4th 368, 399) — leading
to the child‟s death. (Pen. Code, § 20; see, e.g., People v. Anderson (2011)
51 Cal.4th 989, 994; People v. Concha (2009) 47 Cal.4th 653, 660; but cf. Pen.

                                         19
Code, § 192, subd. (c)(2) [crime of vehicular manslaughter includes traffic death
caused by driver‟s unlawful, nonfelonious act without gross negligence, or his or
her lawful, potentially lethal act, performed in unlawful manner without gross
negligence].) Hence, William suggests, the word “neglect,” as used in former
section 300(f), included the implicit requirement of a “criminal,” or “gross,”
absence of care.
       In 1996, however, section 300(f) was amended to delete the requirement of
a criminal conviction, and to provide simply for dependency jurisdiction on the
basis that “[t]he minor‟s parent or guardian caused the death of another child
through abuse or neglect.” (Stats. 1996, ch. 1082, § 1, p. 7426, italics added.) The
legislative history of the 1996 amendment, William notes, indicates its purposes
were (1) to lower the dependency standard of proof, in child fatality cases, from
the criminal standard of beyond a reasonable doubt to the usual civil dependency
standard of a preponderance of evidence, and (2) perhaps to avoid the delay of
waiting for a criminal adjudication before proceeding in the dependency matter.
(Sen. Com. on Judiciary, Analysis of Assem. Bill No. 2679 (1995-1996 Reg.
Sess.) as amended May 14, 1996, pp. o-p.) But these aims, William argues,
implied no third purpose — to change the meaning of “neglect,” as used in the
prior version of subdivision (f), from the criminal level to a mere civil level of
negligence.
       However, we find nothing in section 300(f)‟s legislative history to support
either William‟s premise, or his proposed conclusion. We have carefully
examined the history of Senate Bill No. 243 (1987-1988 Reg. Sess.) (Senate Bill
No. 243), which had adopted, in chapter 1485 of the Statutes of 1987, the
“criminal conviction” requirement in former section 300(f). This history discloses
that a purpose of Senate Bill No. 243, which made major revisions to the child
dependency law, was to “[n]arrow[ ] the definition of abuse for purposes of

                                          20
dependency proceedings. The decision to remove a child from his or her home
and/or terminate parental rights would be based on the immediate danger or threat
of danger to the child. Under current law, the definition of abuse is broader; it
includes provisions regarding lack of parental control and is not focused solely on
the immediate danger to the child.” (Sen. Rules Com., Off. of Sen. Floor
Analyses, 3d reading analysis of Sen. Bill No. 243 (1987-1988 Reg. Sess.) as
amended May 26, 1987, p. 1; see Sen. Robert Presley, letter to Governor
Deukmejian, Sept. 17, 1987, urging signature.) But nothing in the legislative
materials reveals the reason for imposing a “criminal conviction” requirement.12
In particular, nothing indicates the Legislature thereby sought, by implication, to
alter the commonly understood meaning of “neglect.”
       Former section 300(f) merely required the existence of a criminal
conviction arising from the lethal “abuse or neglect” of a child. Neither the
language nor the history of this section reveals any care or concern by the
Legislature about the specific offense for which the parent or guardian was



12      Two letters from interested parties to Senator Robert Presley, the sponsor of
Senate Bill No. 243, urged that the “criminal conviction” requirement be
eliminated. The California Children‟s Lobby proposed that section 300(f) be
amended to read, “[t]here is reasonable cause to believe the minor‟s parent or
guardian has caused the death of another child through abuse or neglect.” (Cal.
Children‟s Lobby, letter to Sen. Presley, June 24, 1987, attachment E, unnumbered
p. 5, italics added.) Dr. David L. Chadwick argued that the need to wait for a
criminal conviction before dependency proceedings could be initiated was not in
the surviving children‟s best interest. (David L. Chadwick, M.D., Amer. Academy
of Pediatrics, letter to Sen. Presley, June 30, 1987, p. 2 [writing as chair of the
Academy‟s district IX (Cal.) committee on child abuse].) These suggestions were
not adopted in the final version of Senate Bill No. 243 in 1987, but the available
legislative history fails to disclose the reason for retaining the “criminal
conviction” language.




                                         21
convicted, or about the elements of such a conviction, including any heightened
standard of negligence or “neglect” that might apply in the criminal proceeding.13
       The effect of the 1996 amendment, on the other hand, was to “expand” the
provision concerning a parent‟s or guardian‟s involvement in a child fatality “by
eliminating the requirement of a conviction . . . and instead simply [to] provide[ ]
that the parent has caused the death of another child.” (Sen. Com. on Judiciary,
Analysis of Assem. Bill No. 2679 (1995-1996 Reg. Sess.) as amended May 14,
1996, p. c, italics added.) In sum, there is no basis in section 300(f)‟s history to
conclude the Legislature ever specifically contemplated a special meaning of
neglect, as used in the statute, such that a parent‟s or guardian‟s neglect resulting
in the death of a child must have risen to the level of criminal negligence.
       We have found no precedent for the proposition William advances. In In re
A.M. (2010) 187 Cal.App.4th 1380, the case closest on point, the Court of Appeal
found sufficient evidence to support a dependency finding under section 300(f).
There, the father sought to quiet his newborn baby, who was sleeping between him
and the baby‟s mother. The father pushed the child toward the mother, felt the
baby turn on its side, heard sounds he knew indicated the child was struggling to
breathe, but, after two minutes, went back to sleep. While the father was sleeping,
the baby suffocated, and the father‟s efforts to resuscitate the child failed. The
autopsy physician initially listed the death as “ „accidental,‟ ” but later changed the
listing to “ „undetermined.‟ ” (In re A.M., at p. 1385.) He indicated he was unable
to opine whether there was negligence, because simply allowing a baby to lie


13     Thus, for example, the “convict[ion]” requirement in former section 300(f)
would certainly have been satisfied by a conviction of vehicular manslaughter of a
child under Penal Code section 192, subdivision (c)(2), even though that offense
specifically is committed “without gross negligence.” (See pp. 19-20, ante.)



                                          22
facedown is not generally sufficient to cause death, and he could not conclude that
leaving the baby on its stomach for two minutes was reasonably likely to produce
that result. (Id., at p. 1386.)
       Nonetheless, the Court of Appeal noted that the father knew there was a
risk to his infant child, had the ability to assess the risk, was in a position to
intervene, and failed to do so even though he heard the baby struggling to breathe.
The appellate court did not suggest the father‟s actions could, or did, amount to
criminal negligence. It simply ruled that “[t]he evidence is sufficient to support
the juvenile court‟s finding that [the father] caused the death of [the baby] through
neglect.” (In re A.M., supra, 187 Cal.App.4th 1380, 1388.)
       We are referred to a number of decisions that apply not section 300, but
section 361.5. As noted above, this latter statute governs the juvenile court‟s
authority to order the provision of reunification services, after it has adjudicated
dependency and after it has found, on clear and convincing evidence, the need to
remove the dependent child from the parent‟s or guardian‟s custody. Section
361.5 specifies that the court “need not” provide reunification services when, by
clear and convincing evidence, it has found that the dependent child‟s parent or
guardian “has caused the death of another child through abuse or neglect” (id.,
subd. (b)(4)),14 and may not do so in such a case unless it further finds, by clear
and convincing evidence, that such services are in the dependent child‟s best
interest (id., subd. (c)). In each cited case, the Court of Appeal simply found, on
the particular evidence, that the aggravated circumstances surrounding the parent‟s

14     The language of section 361.5, subdivision (b)(4), which parallels that of
section 300(f), previously also required a criminal conviction for causing a child‟s
death (see former section 361.5, subd. (b)(4), as added by Stats. 1987, ch. 1485,
§ 39, p. 5625), but was amended to its current language at the same time section
300(f) was so amended. (Stats. 1996, ch. 1083, § 2.7, p. 7528.)



                                           23
or guardian‟s behavior leading to a child‟s death either supported the juvenile
court‟s decision to deny or terminate reunification services, or demonstrated that
the court‟s decision to grant such services was an abuse of discretion.
       Thus, in In re Alexis M. (1997) 54 Cal.App.4th 848 (Alexis M.), the Court
of Appeal dismissed a presumed father‟s appeal from a juvenile court‟s decision to
terminate reunification services originally offered to him, when, at the 12-month
review, the court found that reunification would be detrimental to the child. The
Court of Appeal deemed the appeal, which was based on alleged technical
deficiencies in the juvenile court‟s termination order, moot in light of the
presumed father‟s intervening felony child abuse conviction arising from the death
of the dependent child‟s sibling. As the Court of Appeal noted, the dependent
child‟s removal from parental custody had been based on that lethal incident,
which involved “very serious acts of abuse” — acts “too shocking to ignore” when
the issue was whether the offending parent should receive reunification services.
(Id., at pp. 850-851.) Though the presumed father‟s subsequent felony conviction
was not a factor in the juvenile court‟s decision to end reunification efforts, the
Court of Appeal concluded, “it would have been, in the wake of the conviction, an
abuse of the juvenile court‟s discretion to have offered [the presumed father]
reunification services.” (Id., at p. 853.)
       In Patricio O. v. Superior Court (1999) 69 Cal.App.4th 933, the Court of
Appeal, upholding a denial of reunification services, cited evidence that the
mother‟s children were victims of “battered child syndrome” at the hands of her
former boyfriend (id., at p. 936); that chronic, severe physical abuse had led to the
death of one child, for which the boyfriend was convicted of murder; that although
made aware the boyfriend was mistreating the children, the mother had failed to
take action to protect them; that she remained in denial about the severity of the
abuse and continued to think of the homicide as an accident; and that because of

                                             24
her psychological makeup, she was likely to be involved in similar abusive
relationships in the future. The Court of Appeal noted the juvenile court‟s
comment that the evidence demonstrated the mother‟s “ „general reckless
disregard for the welfare of the minors‟ ” (id., at p. 940), and further observed that
the juvenile court had concluded the mother‟s “neglect rose to a level of criminal
culpability” (id., at p. 942), but also stressed that the juvenile court had considered
all the reunification factors set forth in former subdivision (h) (now subd. (i)) of
section 361.5 before deciding that reunification services should not be provided.
(Patricia O., supra, at pp. 943-944.)
       In In re Ethan N. (2004) 122 Cal.App.4th 55 (Ethan N.), the court relied
heavily on Alexis M., supra, 54 Cal.App.4th 848, to conclude, under section 361.5,
subdivisions (b)(4) and (c), that the evidence failed to support the juvenile court‟s
decision to grant reunification services to a mother of dependent children removed
from her custody. The evidence indicated that the mother‟s neglect of all her
children, fueled by her methamphetamine habit, had allowed her husband to
murder her infant son through chronic physical abuse culminating in asphyxia
caused by a golf ball-sized wad of paper lodged in the baby‟s esophagus (a crime
for which the husband had been sentenced to life without parole). The Court of
Appeal acknowledged the mother‟s subsequent progress in drug rehabilitation, as
stressed by the juvenile court. Nonetheless, the appellate court applied the strong
presumption against reunification services when a parent‟s or guardian‟s abuse or
neglect has caused another child‟s death. Though the Legislature has left open a
“ „tiny crack‟ ” for reunification in such a case, the Court of Appeal explained
(Ethan N., supra, at p. 65), a parent seeking reunification under such
circumstances faces an “enormous hurdle,” and the cases in which a parent will be
able to justify reunification will be “rare.” (Id., at p. 68.) “ „The enormity of a
death arising out of . . . child abuse,‟ ” the Court of Appeal stated, “ „swallows up

                                          25
almost all, if not all, competing concerns.‟ ” (Id., at pp. 68-69, quoting Alexis M.,
supra, 54 Cal.App.4th 848, 853, fn. 5.)
       Finally, in Mardardo F. v. Superior Court (2008) 164 Cal.App.4th 481,
(Mardardo F.), the evidence indicated that the dependent child‟s father, when 15
years old, raped and murdered another child. He subsequently engaged in violent
and sexually inappropriate behavior while confined in the former California Youth
Authority (CYA), failed to complete a sex offender program while in CYA, was
identified as a continuing threat to society with an antisocial personality disorder
at the time of his dishonorable discharge from CYA at age 25, and had since
sustained convictions for failing to register as a sex offender and for an episode of
domestic violence. (Id., at p. 492.) Under these circumstance, the Court of
Appeal concluded, the juvenile court‟s denial of reunification services was amply
supported.15
       Pointing to the aggravated facts of the cases described above, and the
opinions‟ various descriptions of the parents‟ abuse or neglect therein as “very
serious,” “too shocking to ignore,” “ „reckless,‟ ” “criminal,” and “culpab[le],”
William insists these decisions stand for the proposition that the strong

15      In Mardardo F., the father alternatively contended that section 361.5,
subdivision (b)(4), by referring to a child fatality caused by the parent or guardian
“of the [dependent] child” (italics added), required the death to have occurred
while he was such a parent, and thus could not apply to the rape murder he
committed at age 15, before he was a parent. Otherwise, he suggested, section
361.5, subdivision (b)(4) would extend to a parent whose long-past childhood or
adolescent carelessness had caused another child‟s death. Responding to this
assertion, the Court of Appeal stated that section 361.5, subdivision (b)(4) requires
“culpability, a concept that applies to [the] [f]ather,” and “does not concern mere
tragic horseplay among children.” (Mardardo F., supra, 164 Cal.App.4th 481,
487-488.) But nothing in this statement implies that the requisite culpability
cannot be satisfied by an adult’s breach of ordinary care leading to the death of a
child.



                                          26
presumption against reunification services when the parent or guardian “has
caused the death of another child through abuse or neglect” (§ 361.5, subd. (b)(4)),
applies only to a criminal level of lethal negligence. Hence, he urges, we must
apply the same standard to the parallel language in section 300(f), the statute
governing the initial adjudication of dependency.
       We disagree. Contrary to the inferences William seeks to draw, we find no
implication in these decisions that criminal negligence is required under either
statute. They merely concluded, in particular aggravated circumstances, that it
was necessary, or proper, to apply the statutory presumption against reunification
against a parent or guardian whose abuse or neglect had caused another child‟s
death. Nothing in the reasoning or results of these cases suggests that only
criminal negligence leading to a child fatality will allow a dependency finding
under section 300(f), or trigger the presumption against reunification set forth in
section 361.5, subdivisions (b)(4) and (c).
       On the contrary, it is “ „[t]he enormity of a death‟ ” of a child arising from
parental inadequacy that invokes the provisions of sections 300 and 361.5.
(Ethan N., supra, 122 Cal.App.4th 55, 68, quoting Alexis M., supra,
54 Cal.App.4th 848, 853, fn. 5, italics added.) The Legislature has clearly
provided that when one‟s abuse or neglect has had this tragic consequence, there is
a proper basis for a finding that his or her surviving child may be made a
dependent of the juvenile court, and that, if the circumstances then also justify the
child‟s removal from the parent‟s or guardian‟s physical custody, a presumption
against reunification should arise.
       On the other hand, a finding of dependency based on section 300(f) does
not automatically lead to the denial of reunification services under section 361.5.
This case illustrates the point. With the Department‟s approval, the juvenile court
granted such services to William, implicitly finding that, under all the

                                         27
circumstances applicable here, efforts to reunify him with Ethan and Jesus, and to
restore his full parental rights, were in the children‟s best interest.16
       William urges that an interpretation of section 300(f) to include mere
ordinary negligence causing a child‟s death may produce collateral estoppel
problems when the same fatality gives rise to both dependency proceedings and
criminal prosecution. As he notes, collateral estoppel issues were raised as
concerns about the 1996 amendment to section 300(f), which eliminated the need
for a criminal conviction as a prerequisite to dependency proceedings based on
another child‟s death. (Sen. Com. on Judiciary, Analysis of Assem. Bill No. 2679
(1995-1996 Reg. Sess.) as amended May 14, 1996, p. o [“Care must be taken that
the juvenile court action does not create a bar (collateral estoppel) as to any issues
of fact.]”.) However, the Legislature passed the 1996 amendments anyway. Even
under William‟s interpretation, these amendments reduced the standard of proof
of lethal abuse or neglect in a dependency case, and thus created a potential bar to


16      Focusing on section 361.5, the “reunification bypass” provision, amici
curiae D‟Andrade and Berrick suggest that unless subdivision (b)(4) of section
361.5 (and thus section 300(f)) is limited to criminal abuse or neglect leading to
the death of a child, the state risks losing federal funds for foster care and adoption
assistance under the Adoption and Safe Families Act of 1997 (ASFA) (Pub.L.
105-89, 42 U.S.C. § 670 et seq.). The ASFA generally requires a state to make
reasonable efforts to reunify a family. (42 U.S.C. § 671(a)(15)(B).) However, as
the Department observes, such reasonable efforts are not required when a court
has found that the parent or guardian has subjected a child to “aggravated
circumstances (as defined in State law, which definition may include but need not
be limited to abandonment, torture, chronic abuse, and sexual abuse).” (Id.,
§ 671(a)(15)(D)(i), italics added). Amici curiae fail to demonstrate that the state
has contravened ASFA standards by providing, in plain terms, that reunification
efforts must be denied when the juvenile court finds, by clear and convincing
evidence, that a want of due care by the parent or guardian of a dependent child
caused another child to die, unless the court then determines, with similar
certainty, that reunification is in the dependent child‟s best interest.



                                           28
criminal prosecution if an antecedent dependency proceeding resulted in a finding
that criminal negligence had not been established by even a preponderance of
evidence. (See In re Nathaniel P. (1989) 211 Cal.App.3d 660, 670; Lockwood v.
Superior Court (1984) 160 Cal.App.3d 667, 672; but see People v. Percifull
(1992) 9 Cal.App.4th 1457, 1459; cf., Lucido v. Superior Court (1990) 51 Cal.3d
335, 347.) No additional potential interference with criminal prosecution arises
from a dependency determination that even mere ordinary negligence was not
established by a preponderance of evidence. A fortiori, such a conclusion would
mean that criminal negligence could also not have been shown by that standard.
       Conversely, an antecedent criminal finding, beyond reasonable doubt, that
the parent or guardian was guilty of criminal culpability in a child‟s death would
require that a dependency allegation under section 300(f) be sustained, regardless
of whether the dependency standard was criminal, or mere civil, negligence. (See
People v. Sims (1982) 32 Cal.3d 468, 482; Teitelbaum Furs, Inc. v. Dominion Ins.
Co., Ltd. (1962) 58 Cal.2d 601, 603-606; 20th Century Ins. Co. v. Schurtz (2001)
92 Cal.App.4th 1188, 1192.) Thus, William fails to persuade us that collateral
estoppel considerations influenced the Legislature, contrary to the plain words of
section 300(f), to require criminal negligence before a parent‟s or guardian‟s
neglect that caused the death of another child can lead to a dependency
adjudication.
       William cites In re J.N. (2010) 181 Cal.App.4th 1010, which held that a
dependency allegation under subdivision (b) of section 300 (“[a] child has
suffered, or there is a substantial risk that the child will suffer, serious physical
harm . . . as a result of” the parent‟s or guardian‟s failure “to adequately supervise
or protect the child”) requires a finding of current risk, and thus cannot be based
on a single episode of parental misjudgment, even when a child was thereby
injured. (In re J.N., at pp. 1022-1025, disagreeing with contrary suggestions in

                                           29
In re J.K. (2009) 174 Cal.App.4th 1426, 1435.)17 But whatever the merits of that
conclusion, it does not apply to section 300(f) so as to require criminal negligence,
or otherwise bar a dependency finding, where a single episode of carelessness
resulted in a child fatality. By its plain terms, section 300(f) applies whenever a
parent‟s or guardian‟s “abuse or neglect” caused the death of “another child.”
This phrase is singular, not plural, and it leaves no room for a conclusion that
multiple instances of lethal carelessness are required.
       William urges that applying a mere civil negligence standard to section
300(f) would lead to absurd results. He posits the examples of homeowning
parents who fail to maintain the fence around their swimming pool, thus allowing
a neighbor child to enter and drown in the pool, or a parent momentarily distracted
by a cell phone conversation who, while driving, negligently strikes and kills a
child who darts into the street.18
       But there is no absurdity in the plain language of section 300(f). As we
discuss in further detail below, the Legislature could rationally conclude that when
a parent‟s or guardian‟s negligence has led to the tragedy of a child‟s death, the

17     In In re J.N., supra, 181 Cal.App.4th 1010, the evidence indicated that the
family went to a restaurant for dinner, where the parents drank over their limit and
became intoxicated. On the way home, the father crashed the family‟s van into a
light pole, injuring two of the couple‟s children, including a 14-month-old toddler
who was not properly secured in a child safety seat. When police officers arrived,
they saw the mother holding a young child who was bleeding. The mother
ignored an officer‟s advice to apply pressure to the child‟s wound, refused to hand
the child to the officer when asked to do so, and behaved in a belligerent manner
toward another woman at the scene. (Id., at pp. 1016-1017.) The evidence
indicated that the children were otherwise healthy, loved, and well cared for.

18     As William observes, section 300(f) merely refers to the death of “another
child,” and does not specify that the deceased child necessarily must have any
family or custodial connection to the “parent or guardian” who caused the death.




                                         30
dependency court should have the power to intervene for the safety and protection
of children remaining in the parent‟s or guardian‟s custody, even if the parent‟s
lethal carelessness cannot necessarily be characterized as sufficiently “gross,”
reckless, or culpable to be labeled “criminal.” Indeed, the very purpose of the
1996 amendment was to promote the child-protective purposes of the juvenile
dependency scheme by allowing such intervention, in the case of a child fatality,
without the necessity of a criminal conviction.
       The dependency scheme in general, and section 300(f) in particular, leaves
ample room for discretionary treatment that allows for the equities of particular
situations. Informal investigation may confirm that no intervention by social
service agencies is necessary in a particular case. Or, as initially occurred here,
parents may be offered voluntary services without judicial intervention. Even
where a dependency petition is filed, and its allegations are sustained, the court is
not thereby required to declare dependency, or to remove children from the
parent‟s or guardian‟s custody, or to deny reunification services. (See discussion,
ante.)19



19     Thus, we are not persuaded to depart from the plain language of section
300(f), and to impose a “criminal negligence” standard the Legislature did not
include, by insistent arguments that the parallel provision of section 361.5,
subdivision (b)(4), applying a presumption against reunification services,
otherwise “casts too wide a net.” We are told that because section 361.5 virtually
guarantees no reunification will occur when the presumption applies, subdivision
(b)(4) of section 361.5, and by parity of construction section 300(f), should be
reserved for the most culpable cases of parental “abuse or neglect” causing a
child‟s death. For the reasons set forth above, we are convinced that the statutory
scheme, as written, does not unfairly preclude reunification in appropriate cases
where a parent or guardian has “caused the death of another child through abuse or
neglect.” In any event, of course, these concerns are most appropriately addressed
to the Legislature.



                                          31
       Under these circumstances, no inherent unfairness arises from applying the
plain words of section 300(f). Thus, the issues raised by William fail to
demonstrate that we should depart from them. Accordingly, we conclude that, for
purposes of a dependency adjudication under section 300(f), the neglect by which
a parent or guardian “caused the death of another child” may include the parent‟s
or guardian‟s breach of ordinary care, and need not amount to criminal negligence.
       There can be no doubt that William‟s failure to secure his 18-month-old
daughter in a child safety seat before driving her in a vehicle — a direct violation
of statute (Veh. Code, §§ 27360, subd. (a), 27360.6) — constituted, at a minimum,
a breach of ordinary care, and William does not argue otherwise. Hence, the
dependency findings based upon section 300(f) do not fail on grounds that he
failed to meet the statutory standard of “abuse or neglect.”
      3. Does section 300(f) require independent evidence of a current risk of
harm to living children in the parent’s or guardian’s care?
       William next urges, as did the Court of Appeal dissent, that a dependency
finding under section 300(f) requires specific evidence of a nexus between the
particular circumstances of the child fatality caused by the parent or guardian and
a substantial current risk of harm to living children in that person‟s custody and
care. Again, we disagree.
       William points to section 300.2‟s statement that the purpose of the
dependency statutes “is to provide maximum safety and protection for children
who are currently being . . . abused, . . . neglected, . . . or . . . exploited, and to
ensure the safety, protection, and . . . well-being of children who are at risk of that
harm.” (Italics added.) He also notes that many other subdivisions of section 300
stress actual harm to a child, or a “substantial risk” that such a child will suffer
harm, as a prerequisite to the child‟s eligibility for dependency. (E.g., id.,
subds. (a) [child “has suffered,” or is at “substantial risk” of suffering, serious


                                            32
physical harm inflicted nonaccidentally by parent or guardian], (b) [child “has
suffered,” or is at “substantial risk” of suffering, serious physical harm due to
inadequate care or protection by parent or guardian], (c) [child “is suffering,” or is
at “substantial risk” of suffering, serious emotional damage as a result of parent‟s
or guardian‟s conduct], (d) [child “has been sexually abused,” or is at “substantial
risk” of suffering sexual abuse from household member, or as a result of parent‟s
or guardian‟s inadequate protection], (j) [child is at “substantial risk” of harm as
evidenced by parent‟s or guardian‟s abuse or neglect of child‟s sibling; juvenile
court must consider whether risk to child is demonstrated by particular
circumstances of sibling abuse or neglect].)
       But the examples William cites undermine, rather than support, his
argument. These examples demonstrate that the Legislature understands how to
specify the need for particularized evidence that a child is currently suffering or at
risk of harm when it intends to include such a requirement. Yet section 300(f)
contains no such language. It simply provides that a minor in the parent‟s or
guardian‟s care and custody may be adjudged a dependent child if the parent or
guardian “caused the death of another child through abuse or neglect.”
       When language is included in one portion of a statute, its omission from a
different portion addressing a similar subject suggests that the omission was
purposeful. (E.g., People v. Giordano (2007) 42 Cal.4th 644, 670; In re Jose A.
(1992) 5 Cal.App.4th 697, 701-702.) We must thus reasonably infer that the
Legislature did not intend to include a separate “current risk” requirement in
section 300(f). (In re A.M., supra, 187 Cal.App.4th 1380, 1389 [directly so
holding].)
       The reason for such an omission seems both reasonably clear and fully
consistent with the statutory purpose. The Legislature apparently concluded that a
parent‟s or guardian‟s neglectful or abusive responsibility for a child fatality may

                                          33
inherently give rise to a serious concern for the current safety and welfare of living
children under the parent‟s or guardian‟s care, and may thereby justify the juvenile
court‟s intervention on their behalf without the need for separate evidence or
findings about the current risk of such harm.
       William again suggests this interpretation leads to absurd results, because it
allows application of section 300(f) as a basis for juvenile court intervention even
when the circumstances under which one caused a child fatality are entirely
divorced from his or her current performance as a parent or guardian. William
advances the example of a responsible and caring mother whose treatment of her
children is exemplary, but who, long ago as a teenage driver, caused a traffic
accident in which a child was killed.
       But the theoretical application of a statute‟s plain language to hypothetical
extreme cases does not demonstrate that these literal words are absurd, and should
therefore be disregarded or judicially modified to include a requirement the
Legislature saw fit not to impose. (See, e.g., People v. Washington (1996)
50 Cal.App.4th 568, 578.) There is no reason to suppose that section 300(f) would
be employed in the arbitrary manner William posits. Certainly it was not so
applied in this case. William, aware that he should do so, nonetheless failed to
secure his 18-month-old daughter in a child safety seat before transporting her in a
vehicle. She died as a result. Even if her arm injury warranted medical attention,
there is no evidence of a threat to life or limb so serious that the need for
immediate medical help reasonably outweighed the risk of injury or death that
could well —and in this case did — befall an unrestrained child in a traffic
accident.
       William‟s fatal misjudgment was thus directly relevant to his ability and
willingness to ensure the safety and well-being of Valerie‟s young siblings, Ethan
and Jesus, who were then also in his care. The juvenile court evidenced its belief

                                          34
that this was so by sustaining allegation j-1 of the dependency petition, which
asserted that William‟s fatal abuse or neglect of Valerie demonstrated a danger of
serious harm to Ethan and Jesus. (See § 300, subd. (j).) The court‟s finding to this
effect appears amply supported.
       Accordingly, we reject William‟s contentions that section 300(f) expressly
requires, or, in any event, that the evidence in this case fails to show, a current risk
of harm to Ethan and Jesus arising from his responsibility, through abuse or
neglect, for Valerie‟s death.
       4. What does section 300(f) mean by “caused?”
       As noted above, we asked the parties to address the meaning of the word
“caused,” as used in section 300(f) (parent or guardian “caused the death of
another child through abuse or neglect” (italics added)). Having examined the
issue, we find no indication that the word “caused,” which has a commonly
understood meaning in both criminal and civil law, was used in a special or
different sense in section 300(f). We further reject William‟s contention that his
failure to secure Valerie in a child safety seat was not a “cause[ ]” of her death for
purposes of section 300(f).
       One‟s wrongful acts or omissions are a legal cause of injury if they were a
substantial factor in bringing it about. (People v. Jennings (2010) 50 Cal.4th 616,
643; Ortega v. Kmart Corp. (2001) 26 Cal.4th 1200, 1205; People v. Sanchez
(2001) 26 Cal.4th 834, 847 (Sanchez); Rutherford v. Owens-Illinois, Inc. (1997)
16 Cal.4th 953, 968-969; Mitchell v. Gonzalez (1991) 54 Cal.3d 1041, 1048-
1054.) If the actor‟s wrongful conduct operated concurrently with other
contemporaneous forces to produce the harm, it is a substantial factor, and thus a
legal cause, if the injury, or its full extent, would not have occurred but for that
conduct. Conversely, if the injury would have occurred even if the actor had not
acted wrongfully, his or her conduct generally cannot be deemed a substantial

                                          35
factor in the harm. (Viner v. Sweet (2003) 30 Cal.4th 1232, 1243-1244; Rest.2d
Torts, § 432(1).) This “but for” limitation does not apply, however, if the actor‟s
wrongful conduct alone would have produced the harm, even without contribution
by other forces. (Viner, supra, at p. 1240; Rest.2d Torts, § 432(2).)
       Nothing in the plain language, or the history, of section 300(f) suggests the
Legislature had a more restrictive concept of “cause[ ]” in mind for purposes of
that statute. Indeed, a recent Court of Appeal decision has concluded that the
normal principles of “substantial factor” causation apply to section 300(f). (In re
A.M., supra, 187 Cal.App.4th 1380, 1388.) We find no reason to disagree.
       William nonetheless insists that the fatal accident, produced entirely by the
other driver‟s negligence, was the sole legal cause of Valerie‟s death, and that, as a
matter of law — or at least on this record — his antecedent failure to secure her in
a child safety seat cannot be deemed a substantial factor in the fatality. For this
conclusion, he appears to advance two theories. We reject both.
       First, William urges that the evidence is insufficient to show Valerie would
not have died if she had been properly restrained. Analogizing to the “seat belt
defense” recognized in tort law (e.g., Housley v. Godinez (1992) 4 Cal.App.4th
737, 743), and noting the severity of the fatal collision, he urges it was the
Department‟s burden to show that Valerie would have survived if restrained in a
child safety seat, and that his negligence in this regard was thus a substantial factor
contributing to her death.
       We need not linger on the question of how, or whether, a version of the
“seat belt defense” — which invokes principles of contributory and comparative
negligence for the purpose of establishing liability and monetary damages as
among an injured plaintiff and one or more tortfeasors — should apply under the
child protective purposes of section 300(f). In the juvenile court, William waived
any right to benefit from such a doctrine. Aware of the allegation that he caused

                                          36
Valerie‟s death by failing to restrain her in a child safety seat, William submitted
the matter on the Department’s reports, which concluded that this failure was such
a cause. And, while William‟s counsel argued that, contrary to these reports,
Valerie was not thrown from William‟s vehicle in the collision, counsel
acknowledged, “it is true, as alleged, that [Valerie] died . . . as a result of not being
strapped in a safety seat.” 20 William cannot now urge that the juvenile court erred
by so finding.
       Equally unavailing is any suggestion that William is protected by the
doctrine of intervening or superseding cause. “[T]he term „superseding cause‟
means „an independent event [that] intervenes in the chain of causation, producing
harm of a kind and degree so far beyond the risk the original [wrongdoer] should
have foreseen that the law deems it unfair to hold him responsible.‟ ” (Sanchez,
supra, 26 Cal.4th 834, 855, quoting Soule v. General Motors Corp. (1994)
8 Cal.4th 548, 573, fn. 9.) But application of this doctrine “depends on whether
[one‟s] conduct „ “was within the scope of the reasons imposing the duty upon the
actor to refrain from negligent conduct. If the duty is designed, in part at least, to
protect the [victim] from the hazard of being harmed by the intervening force . . .
then that hazard is within the duty, and the intervening force is not a superseding
cause.‟ ” (Kahn v. East Side Union High School Dist. (2003) 31 Cal.4th 990,
1016-1017, quoting Lugtu v. California Highway Patrol (2001) 26 Cal.4th 703,
725; see also Haft v. Lone Palm Hotel (1970) 3 Cal.3d 756, 769-770.)




20     At oral argument, William‟s appellate counsel, Christopher Blake, disputed
that William‟s trial counsel, Morgan Spector, made such a concession, but
appellate counsel is simply wrong in this regard.




                                           37
       There can be no question that the duty, mandated by statute, to secure a
young child in a safety seat before transporting the child in a vehicle is intended to
guard against the child‟s injury or death in any ensuing traffic accident, not just
one in which the child‟s driver was at fault. This is precisely the risk that
materialized here. As a matter of law, the collision in which Valerie was killed
cannot be deemed a superseding cause of her death that absolves William from his
negligence in failing to secure her in a child safety seat.
                                   CONCLUSION
       The judgment of the Court of Appeal is affirmed.


                                                   BAXTER, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
KENNARD, J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.




                                          38
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Ethan C.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 188 Cal.App.4th 992
Rehearing Granted

__________________________________________________________________________________

Opinion No. S187587
Date Filed: July 5, 2012
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Sherri S. Sobel, Juvenile Court Referee

__________________________________________________________________________________

Counsel:

Andrea Sheridan Ordin, County Counsel, James M. Owens, Assistant County Counsel, Judith A. Luby and
Kim Nemoy, Principal Deputy County Counsel, for Plaintiff and Appellant.

Jennifer Henning; Thomas E. Montgomery, County Counsel (San Diego), John E. Philips, Chief Deputy
County Counsel, and Tahra C. Broderson, Deputy County Counsel, for California State Associate of
Counties as Amicus Curiae on behalf of Plaintiff and Appellant.

Christopher Blake, under appointment by the Supreme Court, for Defendant and Appellant.

William Wesley Patton as Amicus Curiae on behalf of Defendant and Appellant.

Ronald L. Brown, Public Defender (Los Angeles), Albert J. Menaster and Karen Nash, Deputy Public
Defenders, as Amici Curiae on behalf of Minor.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Kim Nemoy
Principal Deputy County Counsel
201 Centre Plaza Drive, Suite 1
Monterey Park, CA 91754-2142
(323) 526-6189

Tahra Broderson
Deputy County Counsel
4955 Mercury Street
San Diego, CA 92111-1703
(858) 492-2500

Christopher Blake
4455 Lamont Street, #B
San Diego, CA 92109
(858) 274-1772